                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    No: 3:20-cv-00459

                                                      )
 PHILIP BENHAM,                                       )
                                                      )
        Plaintiff,                                    )
                                                      )   CONSENT ORDER ON PORTION OF
 vs.                                                  )      PLAINTIFF’S MOTION FOR
                                                      )     PRELIMINARY INJUNCTION
 CITY OF CHARLOTTE,                                   )
 NORTH CAROLINA, and JEFFREY J.                       )
 JOSEPH, individually and in his official             )
 capacity as police officer with Charlotte-           )
 Mecklenburg Police Department,                       )
                                                      )
       Defendants.                                    )
 ___________________________________                  )



       Plaintiff Philip Benham (“Benham”) filed a Motion for Preliminary Injunction seeking

relief regarding § 15-61 of the City of Charlotte’s Code of Ordinances. Section 15-61 prohibits

the production of amplified sound within 150-foot buffer zones that the ordinance creates around

certain types of development, including “health care facilities” as that term is defined in the

ordinance. Benham challenges this ordinance’s validity on its face and with various ways the City

has allegedly applied the ordinance.

       Benham claims he is entitled to preliminary injunctive relief enjoining § 15-61 due to

alleged ongoing violation of his rights to free speech and due process in five (5) respects:

(1) enforcing 150-foot buffer zones to ban amplified speech around the types of developments

listed in the ordinance, including “health care facilities” as defined in the ordinance, (2) construing

the definition of “amplified sound” in subsection (c) of § 15-61 to not require “bullhorn,


                                                  1


         Case 3:20-cv-00459-GCM Document 26 Filed 02/12/21 Page 1 of 4
megaphone, loudspeaker” produce “unreasonably loud or raucous sound” to prohibit the use of

said devices within a 150-foot buffer zone, (3) applying “to produce amplified sound” under the

ordinance to include use of non-electronic plastic cheer cones and rolled up folders, (4) interpreting

the ordinance’s prohibition on amplified sound to not include private property within the 150-foot

buffer, and (5) interpreting “health care facilities” to include the building with the address of 3228

Latrobe Drive.

       The City disputes the first two contentions. The Court will subsequently rule on Benham’s

Motion for Preliminary Injunction regarding these first two contentions. However, for purposes

of a preliminary injunction, the City does not contest the remaining three contentions and can agree

to this Consent Order on those remaining contentions.

       Neither Benham nor the City is making any admission, concession, or stipulation about the

merits of any of Benham’s claims, nor is either of them waiving any claim, defense, or argument.

In accordance with the parties’ agreement, no party may invoke this Consent Order as a basis for

seeking an award of attorneys’ fees or costs.

       In accordance with the parties’ consent, it is hereby ORDERED that, while this Consent

Order is in effect, the City shall interpret and apply § 15-61 as follows:

       1.        Under § 15-61, the prohibition against producing amplified sound within a health

care facility’s 150-foot buffer applies to privately owned property, including property owned by

the health care facility, as well as to publicly owned property;

       2.        “To produce amplified sound” within 150 feet of a “health care facility,” or other

listed developments, as those terms are used in § 15-61, does not prohibit a person from speaking

through the use of non-electronic plastic or paper cones or manilla folders; and



                                                  2


         Case 3:20-cv-00459-GCM Document 26 Filed 02/12/21 Page 2 of 4
       3.      “Health care facility,” as that term is used in §15-61(b)(3), does not include the

building with the address of 3228 Latrobe Drive.

       This Order does not resolve Benham’s Motion for Preliminary Injunction as it concerns his

first two contentions: (1) enforcing 150-foot buffer zones banning amplified speech around the

types of developments listed in the ordinance, including “health care facilities” as defined in the

ordinance, and (2) construing the definition of “amplified sound” in subsection (c) of § 15-61 to

not require “bullhorn, megaphone, loudspeaker” produce “unreasonably loud or raucous sound”

to prohibit said devices within 150-foot buffer zone.

       This Consent Order will remain in effect until it is dissolved or modified by this Court or

until this action is dismissed.

       IT IS SO ORDERED.




                                                 Signed: February 12, 2021




                                                3


         Case 3:20-cv-00459-GCM Document 26 Filed 02/12/21 Page 3 of 4
WE HEREBY CONSENT TO ENTRY OF THE ABOVE ORDER:

                                    Respectfully submitted,

 /s/ David G. Redding                            /s/ Nathan W. Kellum
 David G. Redding                                Nathan W. Kellum*
 North Carolina Bar No. 24476                    TN BAR #13482; MS BAR # 8813
 Tyler A. Rhoades                                Center For Religious Expression
 North Carolina Bar No. 52524                    699 Oakleaf Office Lane, Suite 107
 REDDING JONES, PLLC                             Memphis, TN 38117
 2907 Providence Road, Suite 303                 Telephone: (901) 684-5485
 Charlotte, North Carolina 28211                 Facsimile: (901) 684-5499
 Tel. & Fax: (704) 900-2215                      Email: nkellum@crelaw.org
 Email: dredding@reddingjones.com
 Email: trhoades@reddingjones.com                Attorney for Plaintiff
                                                 *Admitted pro hac vice
 Attorneys for Plaintiff


/s/ Benjamin Sullivan
Senior Assistant City Attorney
N.C. Bar #33508
CMGC – 7th Floor
600 E. Fourth Street
Charlotte, North Carolina 28202
PH: 704.432.1271
FAX: 704.632.8579
Benjamin.sullivan@charlottenc.gov
Counsel for Defendants
City of Charlotte and
Jeffrey J. Joseph




                                             4


         Case 3:20-cv-00459-GCM Document 26 Filed 02/12/21 Page 4 of 4
